J-S25002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.S.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 85 WDA 2022

              Appeal from the Order Entered December 13, 2021
     In the Court of Common Pleas of Allegheny County Orphans’ Court at
                       No(s): CP-02-AP-0000084-2021


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: September 12, 2022

       Appellant, R.W. (“Father”), appeals from the order entered December

13, 2021, which involuntarily terminated his parental rights to his minor

daughter, S.S.W., born in July of 2013.1 After careful review, we affirm.

       The trial court set forth the relevant factual history of this matter, as

follows:
       [S.S.W.] was born [in] July [of] 2013 to [F]ather and mother.2
       The family had a history with Allegheny County [Office of Children,
       Youth and Families (“CYF”)], and at the time prior to removal, CYF
       was involved with the family due to issues of neglect and truancy.
       On June 11, 2019, CYF obtained an order for emergency
       protective custody for [S.S.W]. Mother left [S.S.W.], and her
____________________________________________


1 The docket indicates that the trial court’s order was filed on December 10,
2021. However, the docket also shows that the order was not served on the
parties until December 13, 2021. Thus, we consider the order as entered on
December 13, 2021. See Pa.R.A.P. 108(b) (“The date of entry of an order in
a matter subject to the Pennsylvania Rules of Civil Procedure shall be the day
on which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.Civ.P. 236(b).”).
J-S25002-22


     biological half-siblings, home alone. As a result, criminal charges
     (endangering the welfare of a child) were filed against mother and
     the children were removed. At the shelter hearing on June 13,
     2019, CYF was ordered to place [S.S.W.] with relatives, as
     [F]ather could not be immediately located.
        2 Mother has several other children but S.S.W. is her only
        child with [F]ather. The one-day evidentiary hearing was
        for CYF’s involuntary termination petitions as to mother, the
        fathers of some of [S.S.W.’s] half[-]siblings, unknown
        fathers, and [S.S.W.’s] biological [F]ather…. The court
        entered orders terminating the parental rights of all
        involved. Father … is the only parent that appeals.

     [S.S.W.] was adjudicated dependent on July 17, 2019, and the
     court made the following findings of fact:

        []CYF has received numerous referrals for the family[,]
        dating back to 2011. The referrals have been for housing
        concerns, little food in the home, use of physical discipline,
        truancy[,] and a lack of supervision…[.] The agency has
        had an open case since January 2019[,] due to concerns of
        bed bugs, truancy[,] and lack of supervision…[.] [Father]
        and mother are married. He is the father of S.S.W. He
        signed an [acknowledgment of paternity]…. He has not
        seen [S.S.W.] since she was 18 months old[;] per mother[,]
        it was more like when she was 7 or 8 months old. He has a
        significant criminal history[,] including drugs, assaults[,]
        and firearms. He has served time. Mother testified to
        significant [intimate partner violence (“IPV”)] between him
        and her. He denies this. His paramour testified that there
        is no IPV. Frankly, this court thought that Father and his
        paramour lacked credibility. Father has a medical marijuana
        card.    He and his paramour live in Sojourner House5
        housing…[.] Father’s paramour has a CYF history but [it is]
        unclear what it is. She admits to a lengthy drug and alcohol
        history but has been in recovery for several years. They
        have several kids living in their home. Father says he tried
        to see [S.S.W.]; mother denies this. He stays home with
        the kids while his paramour works.
            5 Sojourner House is a residential recovery service and
            program to mothers and their children in the
            Pittsburgh area. They have a program for permanent
            housing and supportive services for people in


                                     -2-
J-S25002-22


           recovery, where children can reside with their
           parents. Father’s paramour was in this program and
           he resided with her there.

     The court ordered CYF to investigate the [IPV] allegations made
     by mother, with respect to [F]ather, and to investigate [F]ather’s
     paramour. The court ordered visitation between [S.S.W.] and
     [F]ather, three times a week[,] supervised, in his home with
     permission to move to liberal, unsupervised visits upon agreement
     of the parties and as [S.S.W.] felt comfortable.

     Shortly after the adjudication, the kinship foster home where
     [S.S.W.] had been placed was no longer a viable arrangement.
     CYF moved [S.S.W.], along with a biological half-sibling, into a
     non-relative foster home, which was ratified by court order on July
     21, 2019. The following month, the court assumed jurisdiction for
     the two outstanding truancy citations that had been filed before
     the magistrate with respect to [S.S.W]. On August 29, 2019,
     [S.S.W.] was placed in [F]ather’s care.

     At the first permanency review hearing, on October 17, 2019, this
     court made the following findings:

        Father continues to live with his fiancé and children. The
        family recently completed family focus. Father’s fiancé
        refused to screen today.            He was positive for
        [tetrahydrocannabinol (“THC”),] and he has a medical
        marijuana card.      []CYF recently received a report of
        inappropriate discipline in the home[,] specifically that a belt
        was being used. Father made some concerning comments
        about []CYF just coming and taking [S.S.W.] as he was
        done…[.] [S.S.W.] remains with [F]ather. She is repeating
        Kindergarten. She is doing well but the school indicated that
        she could benefit from student assistance programming.
        The school reports the paperwork was sent home [but
        F]ather said he never got it.

     The court ordered, inter alia, that [F]ather should complete the
     outstanding school paperwork with respect to [S.S.W.], refrain
     from physical discipline in the home, [F]ather’s paramour should
     undergo drug screens, and CYF should assist the family with
     resources for winter clothing. The order further stated, “This court
     is also concerned for the stability of [S.S.W.] if there are more
     concerning reports the agency is to bring (sic) to the court’s
     attention.” The court scheduled the next permanency review
     hearing for January 15, 2020.

                                     -3-
J-S25002-22


      On December 17, 2019, CYF obtained an order for emergency
      protective custody, and a shelter hearing occurred on December
      20, 2019. CYF took protective custody of [S.S.W.] after [F]ather
      had been arrested and incarcerated[] as a result of an incident of
      domestic violence between him and his paramour. At the shelter
      hearing, [F]ather remained incarcerated[,] and [S.S.W.’s] mother
      was unavailable as a placement due to her continued, unresolved
      issues. Accordingly, the shelter order indicated that [S.S.W.]
      should remain in care with permission to place with a relative.6
            6 Relative placement was not identified and so
            [S.S.W.] remains in the care of the Auberle foster
            home, where her biological half-sister, was also
            placed. This pre-adoptive foster home has been her
            placement for the last two years.

      After [S.S.W.’s] removal from [F]ather’s care, this court held
      regular permanency review hearings (1/15/20, 1/29/20,
      10/21/20, 12/10/20, 2/6/21, 4/21/21, 6/21/21, and 8/19/21). At
      each and every hearing, the court made specific findings about
      [F]ather’s circumstances and progress[,] and made specific orders
      about what [F]ather needed to do in order to remedy the
      conditions that led to removal. Throughout the pendency of the
      case, Father did not complete a domestic violence or batterers
      intervention program (“BIP”), did not regularly and consistently
      visit with [S.S.W.], did not participate in a therapeutic visitation
      program, and did not attend[] or participate in meetings or
      appointments for [S.S.W]. In every single court order, except
      one, this [c]ourt found that [F]ather was … in minimal compliance
      with the family service plan and had made minimal progress [in]
      remedying the conditions that led to removal.

      CYF filed an involuntary petition to terminate [F]ather’s parental
      rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8)[,] and
      (b)[,] on or about May 4, 2021. At the time of the termination of
      parental rights proceedings, [S.S.W.] was eight years and five
      months old[,] and had been out of [F]ather’s care for the last
      twenty-four months.

Trial Court Opinion (“TCO”), 2/15/22, at 2-6 (internal citations, brackets, and

some footnotes omitted).




                                     -4-
J-S25002-22



       On December 13, 2021, following a hearing, the trial court entered an

order terminating Father’s parental rights pursuant to Section 2511(a)(2), (5),

and (8), and (b).2 On January 12, 2022, Father filed a timely notice of appeal

and a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i). Thereafter, the trial court issued its Rule 1925(a)

opinion.

       Father raises two issues for our review:
       1. Did the trial court abuse its discretion and/or err as a matter of
       law in granting the petition to involuntarily terminate Father’s
       parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8)?

       2. Did the trial court abuse its discretion and/or err as a matter of
       law in concluding that CYF met its burden of proving by clear and
       convincing evidence that termination of Father’s parental rights
       would best serve the needs and welfare of [S.S.W.] pursuant to
       23 Pa.C.S. § 2511(b)?

Father’s Brief at 8.3

       Before delving into Father’s arguments, we acknowledge that:
       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial

____________________________________________


2 The trial court explained that, due to a scrivener’s error, its December 13,
2021 order mistakenly indicates that termination was also granted under
Section 2511(a)(1). See TCO at 9. The trial court subsequently amended the
order to correct this error on February 9, 2022.

3We note that S.S.W. has also filed an appellate brief in this matter, in which
she opposes the termination of Father’s parental rights.

                                           -5-
J-S25002-22


      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re Adoption of C.D.R., 111 A.3d 1212, 1215 (Pa. Super. 2015) (citation

omitted).

      In addition, we observe that:
      Termination of parental rights is governed by Section 2511 of the
      Adoption Act, 23 Pa.C.S.[] §§ 2101–2938, which requires a
      bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

C.D.R., 111 A.3d at 1215 (citation omitted).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to Section 2511(a)(2), (5), (8), and (b). We need to only agree with

the trial court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm its decision. See id. (citations omitted). Here, we

evaluate the trial court’s decision to terminate under Section 2511(a)(5) and

(b), which provide as follows:
      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:


                                      -6-
J-S25002-22


                                      ***

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an agency
         for a period of at least six months, the conditions which led
         to the removal or placement of the child continue to exist,
         the parent cannot or will not remedy those conditions within
         a reasonable period of time, the services or assistance
         reasonably available to the parent are not likely to remedy
         the conditions which led to the removal or placement of the
         child within a reasonable period of time and termination of
         the parental rights would best serve the needs and welfare
         of the child.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(5), (b).

      First, in terminating Father’s parental rights under Section 2511(a)(5),

the trial court explained:
      [S.S.W.] was first removed from her mother’s care one month shy
      of her sixth birthday. At the time of this first removal, mother had
      left [S.S.W.] and her biological siblings home alone, resulting in
      criminal charges, specifically endangering the welfare of children.
      Father could not be reached for placement and so [S.S.W.] was
      placed in a kinship foster home. Mother alleged that [F]ather had
      not been involved with [S.S.W.] since she was seven or eight
      months old; [F]ather contended that his last contact with [S.S.W.]
      was when she was approximately eighteen months old. In either
      situation, when this case came to the court’s attention, [F]ather
      had not been involved or parented [S.S.W.] for the bulk of her
      life.

                                     -7-
J-S25002-22


     [S.S.W.] was placed into [F]ather’s care shortly after her
     dependent adjudication but there were immediate concerns
     regarding [F]ather’s care. Four months later, CYF took emergency
     protective custody because [F]ather had been arrested and
     incarcerated for an incident of domestic violence with this
     paramour. This arrest was a violation of his probation[] related
     to prior criminal matters, and rendered [F]ather incarcerated for
     a period of time.

     Father’s identified goals included completing a [BIP], to work with
     a family support partner through the CYF Dad’s program[,] to visit
     and maintain his relationship with [S.S.W.], and to attend
     meetings and appointments related to [S.S.W].

     Father had a goal to address domestic violence concerns by
     completing a [BIP]. There had been a final protection from abuse
     order entered between mother and [F]ather in February 2015, and
     in December 2019, [F]ather was involved in an incident where he
     was subsequently charged with strangulation of his paramour.
     CYF referred [F]ather to the Women’s Center and Shelter
     [(“WCS”)] several times. The caseworker testified that [F]ather
     “did not think that he had a problem with beating women or anger
     or violence.” Father started the [WCS’s] Domestic Violence 101
     class, which the caseworker described as “an educational seminar
     about healthy relationships.” However, [F]ather discontinued
     attendance when he was informed this would not satisfy the
     requirement of attending [BIP].       Per caseworker testimony,
     [F]ather attended four of ten WCS sessions over a two-month
     period. Father never provided any proof that he completed a [BIP]
     during the pendency of the case or at the time of the termination
     proceeding. The CYF caseworker testified that the agency had
     continued concerns about [F]ather’s violence, specifically
     concerns of inappropriate physical discipline, as [S.S.W.]
     presented with bruises and reported being beaten by [F]ather
     after briefly being in his care. Additionally, the caseworker
     testified that they received recent information that led them to
     believe that domestic violence continued to be a relevant and
     current issue for [F]ather.

     Father had a goal to work with a family support partner (“FSP”)
     through the CYF Dad’s Program. The CYF caseworker testified
     that [F]ather said he did not want to meet with this service.
     Father did not complete this goal[,] nor did he provide any
     evidence or testimony of completing a similar goal throughout the
     pendency of the case or at the time of the termination hearing.

                                    -8-
J-S25002-22


     Father had a goal to visit with [S.S.W.] and maintain a relationship
     with [S.S.W]. Father did not regularly or consistently avail himself
     for visits with [S.S.W.], which is clearly ascertained upon a review
     of CYF Exhibit 3 – Visit Logs. Father’s reasons for not attending
     visits were varied, and documented, within the visitation log.
     Father failed to confirm visits; [F]ather did not show up for virtual
     visits; [F]ather alleged he did not have transportation or childcare
     for other children; [F]ather showed up late; [F]ather left early;
     and [F]ather alleged to have back pain. The CYF caseworker
     testified that [F]ather was referred to the [Three Rivers Adoption
     Council’s (“TRAC”)] therapeutic visitation program three separate
     times[.]7 … The caseworker testified that [F]ather appeared to
     show interest in participating but never followed through with any
     of the referrals, and later indicated to CYF that he did not think he
     needed this service. At the time of the termination proceeding,
     [F]ather’s visitation had not expanded beyond supervised
     visitation. The CYF caseworker testified that [F]ather failed to
     show demonstrated interest or consistency in visitation.
        7 TRAC[’s] therapeutic visitation program, also known as
        their TSV (therapeutic supervised visitation) program,
        allows for family visitation in a safe and nurturing
        environment, where parents can receive feedback and
        coaching to facilitate reunification and strengthen parenting
        skills.

     Father had [a] goal to attend and participate in any meetings or
     appointments for [S.S.W]. The CYF caseworker testified that
     [F]ather was made aware of doctor appointments ahead of time
     and did not participate or engage in meetings or appointments.
     In fact, the overall lack of involvement and progress by either
     mother or [F]ather gave rise for the court to appoint [S.S.W.’s]
     foster mother as educational and medical decision[-]maker in
     October 2020.

     This court, and CYF via their family service plans, provided a
     roadmap for [F]ather to address the issues that led to [S.S.W.’s]
     removal from his care — of primary concern, issues regarding
     physical violence in the home. These concerns, which existed at
     the time of removal, had not been remedied at the time of the
     termination proceeding, at which point [S.S.W.] had been in care
     [for] twenty-four consecutive months. Moreover, there was a lack
     of any credible evidence or testimony that [F]ather could, or
     would, be able to remedy the conditions with[in] the foreseeable
     future.

                                     -9-
J-S25002-22



TCO at 9-13 (internal citations omitted).

      Father challenges the trial court’s reasoning, arguing that “there was

not clear and convincing evidence that Father failed to remedy the conditions

that placed S.S.W. into care. S.S.W. had been placed in Father’s care and

was removed because Father was incarcerated. But for the incarceration, CYF

expected S.S.W. to remain in Father’s care.” Father’s Brief at 15. Father

emphasizes that he “was deemed appropriate for placement before his

incarceration and there was no evidence establishing a nexus between the

incident that led to Father’s incarceration in 2019 and Father’s inability to care

for S.S.W.” Id. at 19. In addition, he says that “[t]estimony from CYF was

unclear as to why Father needed BIP or IPV services to successfully parent

S.S.W.[,]” as “there was no evidence that S.S.W. was a victim of abuse, that

S.S.W. witnessed any domestic violence involving Father, or that S.S.W. was

in any way psychologically affected by the domestic violence that concerned

CYF.” Id. at 15-16.

      No relief is due. The trial court noted that S.S.W. was removed from

Father’s care due to issues regarding physical violence in the home. See TCO

at 13. It determined that Father had not remedied these conditions, noting

that a CYF caseworker testified that she continued to have concerns about

Father’s violence, and that CYF had received information leading it to believe

that domestic violence remains an issue for Father.         See id. at 11, 13.

Additionally, the trial court noted that CYF had concerns pertaining to Father’s

inappropriate physical disciplining of S.S.W., as she presented with bruises

                                     - 10 -
J-S25002-22



and reported being beaten by Father while in his care. Id. at 11. The trial

court also observed that Father never provided any proof that he completed

a BIP.   Id.   Furthermore, we agree with the trial court that there was no

credible evidence or testimony that Father could, or would, be able to remedy

his issues with physical violence within a reasonable period of time, given his

lack of consistent effort thus far. Id. at 13. Accordingly, we reject Father’s

argument, as the record supports the trial court’s decision with respect to

Section 2511(a)(5).

      Second, we consider whether termination was appropriate under

Section 2511(b). This Court has explained:
      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

         In addition to a bond examination, the trial court can equally
         emphasize the safety needs of the child, and should also
         consider the intangibles, such as the love, comfort, security,
         and stability the child might have with the foster parent.
         Additionally, this Court stated that the trial court should
         consider the importance of continuity of relationships and
         whether any existing parent-child bond can be severed
         without detrimental effects on the child.

C.D.R., 111 A.3d at 1219 (cleaned up).

      Here, with respect to Section 2511(b), the trial court opined:


                                     - 11 -
J-S25002-22


     Father was scheduled to have an individual evaluation and
     interactional evaluation with [S.S.W.] on July 22, 2021, with Dr.
     Patricia Pepe. Father failed to attend both the individual and
     interactional evaluation. In deciding whether termination would
     best serve [S.S.W.’s] needs and welfare, the court reviewed the
     findings of fact[] within the court orders, the information within
     the visitation logs, the interactional evaluation conducted by the
     court[-]appointed evaluator, and the testimony of [F]ather, which
     this court found to be largely lacking in credibility.

     Father’s testimony blamed others and deflected any responsibility
     he had to address his goals, provide documentation of compliance,
     [and] attend and participate in visitation. The evidence suggested
     [that] there was a lack [of] consistent interest and investment in
     reunifying with his daughter.         Father minimized concerns
     regarding domestic violence or his need to attend a [BIP]. In the
     two months leading up to the termination of parental rights
     proceeding, [F]ather failed to attend a single visit with his
     daughter. Father’s overall involvement and visitation throughout
     the case was so sporadic that the court appointed [S.S.W.’s]
     foster parent to serve as educational and medical decision[-]
     maker in order to address [S.S.W.’s] special education needs. To
     be fair, it was the court’s opinion that [F]ather demonstrated the
     most honesty in his testimony when answering a question posed
     by his counsel — what did he believe was in [S.S.W.’s] best
     interest — to which [F]ather stated, “I believe the best for her
     welfare is for her to -- for her to be with a family member and
     assist them.”

     Dr. Patricia Pepe, the court[-]appointed evaluator, conducted an
     interactional evaluation between [S.S.W.] and her foster mother.8
     Father was scheduled to have an individual evaluation and
     interactional evaluation with [S.S.W.] but failed to attend. In the
     interactional evaluation, Dr. Pepe noted that [S.S.W.] refers to the
     foster mother as “mommy” and was exhibiting “positive
     functioning.” Dr. Pepe noted that [S.S.W.] had been in care for a
     long time, with an “unstable and unknown future[,”] and found
     that this foster parent had accepted [S.S.W.] into a home
     environment that met her needs and gave her an opportunity to
     excel. Dr. Pepe recommended that [S.S.W.] remain in her current
     home on a permanent basis through adoption.
        8 The interactional evaluation between [S.S.W.] and her
        foster mother also included [S.S.W.’s] older, half-biological
        sibling, who is placed in the same home.

                                    - 12 -
J-S25002-22


      [S.S.W.] lived with her mother until her removal right before her
      sixth birthday. She spent only a few months in [F]ather’s care
      during which time she alleged physical discipline and had bruising.
      Ultimately, she was removed from [F]ather’s care due to violence
      in the home for which he was arrested. Not only did [F]ather fail
      to provide an explanation for the lack of progress on his goals,
      [F]ather did not overcome the evidence that overwhelmingly
      supported the conclusion that [S.S.W.’s] need for stability and
      permanency far outweighed any potentially negative impact that
      could occur as a result of terminating [F]ather’s rights.

TCO at 13-15 (internal citations omitted).

      Father argues that “[t]he record does not include sufficient evidence to

support a determination that termination of Father’s parental rights best

serves the needs and welfare of S.S.W.” Father’s Brief at 21. Specifically, he

complains that the record does not include any expert opinion supporting such

a conclusion, and that “the only witness to testify as an expert admitted that

she was unaware that S.S.W. had been placed with [F]ather in 2019.” Id.

Father says that, “[w]ithout observing Father with S.S.W., the psychologist

could not assess the attachment between S.S.W. and Father. As a result, she

could not advise the court how termination of Father’s parental rights would

affect S.S.W.” Id. In addition, Father emphasizes that S.S.W. opposes the

termination of his parental rights and wants to be reunified with him. Id. He

notes that S.S.W. calls him “Dad” and always asks to visit with him and her

paternal half-siblings. Id. at 21-22.

      No relief is due on this basis either. First, with respect to the lack of

expert opinion in the record regarding the attachment between S.S.W. and

Father, the trial court noted that Dr. Pepe was supposed to evaluate Father,



                                    - 13 -
J-S25002-22



but Father failed to attend the scheduled evaluation. TCO at 15. Second,

regarding S.S.W.’s wish to be reunified with Father, the bond between a

parent and child is “only one of many factors to be considered by the court

when determining what is in the best interest of the child.” C.D.R., 111 A.3d

at 1219 (citation omitted).         Further, the record supports the trial court’s

determination that termination will best serve the needs and welfare of S.S.W.

As CYF aptly points out,
      any attachment S.S.W. feels toward Father is primarily felt in one
      direction. Father has failed to comply with court[-]ordered and
      agency[-]established goals designed to address and alleviate
      concerns of continued IPV; failed to participate in S.S.W.’s life in
      a parenting role by attending meetings or appointments; and
      failed to establish and maintain a relationship with her through
      consistent visitation, including not visiting at all in the two months
      leading up to the [termination of parental rights hearing].

CYF’s Brief at 41-42 (citation omitted). We agree.

      Accordingly, because we conclude that the trial court did not err or

abuse its discretion by involuntarily terminating Father’s parental rights

pursuant to Section 2511(a)(5) and (b), we affirm the trial court’s order.

Father is not entitled to relief.

      Order affirmed.




                                         - 14 -
J-S25002-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 09/12/2022




                          - 15 -